Citation Nr: 0636915	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied service 
connection for asbestosis as a result of asbestos exposure.

A hearing was held at the RO in August 2000; and also before 
the undersigned Veterans' Law Judge in November 2002.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  Service records show no exposure to asbestos in service.

2.  There is no competent medical evidence showing that the 
veteran has asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records do not indicate exposure to asbestos in 
service.  The veteran's military occupational specialty (MOS) 
was as a combat engineer.  Post-service medical evidence 
consists of VA outpatient treatment records and Social 
Security disability records, and do not contain confirmed 
findings of asbestosis.  

VA outpatient treatment records include a normal June 1981 
chest X-ray examination, with no evidence of active or acute 
cardiopulmonary diseases.  Additional radiological chest 
studies conducted in July 1996 and August 1996 revealed clear 
lung fields with pleural thickening of the lower left lateral 
chest wall, which was noted to possibly represent plaqueing.  
The August 1996 report indicated that the basal streaking and 
pleural changes observed raised a question of prior asbestos 
exposure.  However, a follow-up radiological study in August 
1998 revealed no demonstrated pleural plaque or 
calcification, or acute cardiopulmonary processes.  The 
August 1998 clinical examination of the veteran indicated 
there were no findings of asbestosis, pleural effusion, or 
pleural plaques.  In addition, an April 1998 and February 
1999 chest X-rays indicated there were no acutely active 
cardiopulmonary diseases present.  

The veteran underwent a VA examination in November 2004.  His 
claims file was reviewed by the examiner.  The veteran was 
unable to recall any specific exposure to asbestos.  The 
veteran reported that he had worked in construction following 
his separation from service, but was not a builder.  The 
examiner noted that the 1999 X-ray showed no evidence of 
asbestosis, fibrosis, or asbestos exposure; however he was 
unable to evaluate the veteran with the data he had and thus 
ordered a new chest X-ray.  This chest X-ray study showed a 
few pleural plaques which the examiner noted could possibly 
be related to asbestos exposure, and thus possible 
asbestosis.  The examiner ordered a computed tomography (CT) 
with high resolution cuts to determine if any interstitial 
disease or fibrosis was present, which he noted would be 
consistent with asbestosis.  

The high resolution CT was conducted in September 2005 and 
showed a single focus of pleural thickening adjacent to the 
lateral left lower lobe.  There was minimal left apical 
scarring and minimal right basal atelectasis.  There was no 
evidence of interstitial thickening, consolidation or mass.  
There were no pleural effusions or pericardial effusions.  
There was no evidence of mediastinal hilar or axillary 
adenopathy.  The chief of radiology reviewed the findings and 
concluded that the minimal pleural focal thickening was 
likely due to previous pneumonitis; and that there was no 
interstitial lung disease.  The VA examiner reviewed all of 
the findings from the previous examination and additional 
radiological studies, in his October 2005 examination of the 
veteran.  He indicated that the CT showed no signs of 
asbestosis, and in sum, there were no signs that the veteran 
had asbestosis.  


Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that the most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  The 
latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). 

The clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post- service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, 7.21 
(January 31, 1997).

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The veteran contends that he developed asbestosis as a result 
of in-service asbestos exposure.  The Board has considered 
the veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Initially, the Board notes that there is no definitive 
evidence showing the veteran was exposed to asbestos, either 
during service or following separation from service.  T. W., 
M.D. indicated in his October 2005 report that the veteran 
had been exposed to asphalt, insulation, and tiles, all 
containing asbestos, while in stationed in Germany.  The 
Board observes though, there is no evidence in the veteran's 
service records to substantiate T. W, M.D.'s statement.  
Regardless of whether or not the veteran was exposed to 
asbestos; the crux of his service connection claim has not 
been established.  In essence, there is no competent medical 
evidence of record showing the veteran has a current 
diagnosis of asbestosis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  The medical evidence 
in this appeal clearly demonstrates to the Board that the 
veteran does not have a diagnosed disability of asbestosis.  
The veteran has undergone multiple chest X-rays over several 
years, none of which indicate a confirmed diagnosis of 
asbestos or interstitial lung disease.  The recent high 
resolution computed tomography study showed similar results.  
Moreover, these clinical findings have been reviewed by a 
competent VA physician who has opined that the veteran does 
not have signs of asbestosis. 

In this regard, the Board acknowledges that the veteran is 
competent to provide evidence of visible symptoms, and also 
that he sincerely believes he has asbestosis. However as a 
layman, the veteran is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.).  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, as there is no competent medical 
evidence of a current disability of asbestosis, service 
connection is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asbestosis is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


